     Case 2:18-cr-00422-SMB Document 839 Filed 01/07/20 Page 1 of 16



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-18-00422-PHX-SMB
10                    Plaintiff,                        ORDER
11   v.
12   Michael Lacey, et al.,
13                    Defendants.
14
15             Pending before Court is Defendants Motion to Compel Discovery. (Doc. 643.,
16   “Mot.”) The Government filed a Response, (Doc. 696, “Resp.”), and Defendants filed a

17   Reply, (Doc. 717, “Reply”). Oral argument concerning the manner and usability of the
18   Government’s discovery disclosures was held on October 3, 2019, (Doc. 789), October 25,

19   2019, (Doc. 800), and December 2, 2019 (Doc. 832). At the hearings, the Court heard

20   testimony from Special Agent J. Patrick Cullen, William Gerken, Special Agent Matthew
21   Frost, Agent Richard Robingson, and Tami Loehrs. The Court will deny the Motion
22   because, as explained below, the Court finds that the disclosure of electronic data in this

23   case was made in a reasonably useable format.

24        I.      BACKGROUND

25             Defendants are former executives and employees of a classified ad website charged

26   with conspiracy and facilitation of an unlawful activity under the Travel Act,
27   Backpage.com (“Backpage”). The charges are outlined in a 100-count superseding
28   indictment. (Doc. 231, “SI”.) At issue in this discovery dispute is the form and functionality
     Case 2:18-cr-00422-SMB Document 839 Filed 01/07/20 Page 2 of 16



 1   of the disclosure of Backpage server data previously seized by the Government.1
 2             a. The Backpage Website
 3          The viewing of Backpage ads on the Website involved cooperation among various
 4   types of servers running on FreeBSD Unix operating systems.2 (See generally Doc. 789 at
 5   61-73; 82:5-8.) In a nutshell, web servers facilitated Backpage users’ viewing requests by
 6   connecting database server information with image server information and displaying it in
 7   users’ web browsers. (Id. at 63:24-64:17.) These web servers comprised a majority of
 8   Backpage’s overall servers and evenly distributed requests by helper servers to ensure no
 9   particular server was overloaded by user traffic. (Id. at 63:19-22; 64:22-25; 65:1-5.)
10          Backpage used four database servers–one “master” and three “replicates”–
11   containing identical information to store its website data. (Id. at 62:1-4, 22-25.) Images
12   associated with ads were separately stored on three image servers3 because it was not as
13   “efficient to store them in a database.” (Id. at 63:5-6.) The “master” database was “where
14   data would get written to,” while “the other [three databases] would replicate that
15   information.” (Id. at 62: 6-10.) “For example, “if somebody [were] posting an ad, . . . the
16   data that they’re posting gets saved to that master server [and] [i]f somebody is viewing an
17   ad, the data that is being retrieved to view that ad comes from the replicated [server].” (Id.
18   at 62:11-15.) By virtue of this replication, “[a]ll four servers would have the same
19   information on them.” (Id. at 62:6.)
20          In addition to holding identical information, each database server contained (1)
21   market databases and (2) a central database. (Id. at 70:2-14.) Each central database “stores
22   a subset of [an] ad across all of those market databases,” (id. at 70:10-12) and permits an
23   individual to “find a subset of ads or . . . where a user had posted different ads among the
24   different geographical regions,” (id. at 70:5-9). After looking in the central database, an
25   individual “could go to the market databases for the particular [geographical] region and
26
     1
       The scope of the Government’s disclosures expands far beyond the narrow, but technical
27   question before the Court here. Defendants do not challenge the Governments already
     extensive production of discovery. (See Resp. at 4-5.)
28   2
       An operating system manages a server’s various hardware and software functions.
     3
       There is a “record of those images in the master database server.” (Id. at 67:15-16.)

                                                 -2-
     Case 2:18-cr-00422-SMB Document 839 Filed 01/07/20 Page 3 of 16



 1   find all the information about the ads posted[.]” (Id. at 71:10-13.)
 2          With access to both the database and image servers, a party can use SQL “to access
 3   the information that was contained on [Backpage] before it was seized,” (id. at 83:13-17),
 4   and “[a]ll of the content related to the ad,” (id. at 69:6-7). See id. at 79:8-9 (“With just the
 5   database server and an image server, all of the data for an ad is there. So it is possible to
 6   query those databases, to pull up the information you need for an ad and to also retrieve
 7   the images that you need for that ad.”)). In other words, even “if you got [Backpage] totally
 8   back[] [sic] up and running, . . . it might be more convenient to look at the data, but there
 9   wouldn’t be any additional data than just what you could obtain from the manual queries[.]”
10   (Id. at 80:15-24.)
11          Aside from what the Backpage servers contained, how the server data is also
12   relevant. That is, the language and software Backpage utilized to operate bears on an
13   assessment of the Government’s current disclosure. The Backpage servers themselves
14   employed an operating system ran a UNIX operating system called FreeBSD. (Id. at 18:1-
15   5.) As its name suggests, FreeBSD is an open-source operating system available for
16   download free of charge. (Id. at 170:1-3.) Operating systems manage the various hardware
17   and software functions of a server, coordinates the servers’ needs and allows it to function.
18   An individual Backpage server, in turn, housed multiple physical hard drives that contained
19   Backpage databases. The Backpage system also used “virtual machines” called “jails.” (Id.
20   at 82:5-14.) “Jails” virtually group databases together and allowed an administrator to
21   easily move a group from server to server if required. (Id.) The Backpage databases used
22   a ZFS file system. (Id. at 173:17-22.) This open source program controls how the data is
23   stored within the database and allows the FreeBSD operating system to interact with that
24   data. (Id. at 82:15-17.) As with the jails system, the ZFS file system similarly allowed data
25   on hard drives to be grouped into something called “Z pools.” (Id. at 174:14-22.)
26              b. Seizing Backpage’s Servers
27          The Government seized Backpage’s servers from three locations—thirty-two in
28   Tucson, Arizona, nine in Amsterdam, Netherlands, and five in Dallas, Texas. (Doc. 643-5


                                                  -3-
     Case 2:18-cr-00422-SMB Document 839 Filed 01/07/20 Page 4 of 16



 1   at 2-3.) The Amsterdam and Phoenix servers contained almost identical information. 4 If
 2   the Phoenix servers failed, then the Amsterdam servers would act as a failsafe and ensure
 3   Backpage remained operational. FBI Special Agent J. Patrick Cullen assisted with seizing
 4   the Tucson servers on April 6, 2018 at Login Data Center (“Login”) pursuant to an
 5   authorized seizure warrant. Although the servers were housed at Login, DesertNet operated
 6   them. Upon arriving at Login, Special Agent Cullen was informed DesertNet’s assistance
 7   was required to conduct an orderly shutdown of the Backpage servers. (Doc 789 at 17:1-
 8   19, 24:3-6.) Will Gerken and a DesertNet system administrator arrived to assist. (Id. at
 9   17:1-2.) As DesertNet’s founder, Chief Technology Officer, and the lead software
10   developer who created Backpage, Gerken is intimately familiar with Backpage’s servers
11   and the software they employed. Gerken conducted a “soft shutdown”5 of both the Tucson
12   and Amsterdam servers, safeguarding the integrity of the data they contained. (Id. at 25:1-
13   12, 75:17-20, 76:13-19.) After properly identifying and documenting Backpage’s servers
14   and Gerken’s “soft shutdown,” the Government transported the Tucson servers to a
15   controlled facility in Phoenix. (Id. at 25:3-8.) Although the Government did not document
16   how the Backpage servers interacted with one another before seizure, there is no indication
17   that any Backpage data was altered or damaged in any way.6 (See id. at 27:1-3, 76:13-19.)
18   Additionally, Gerken testified that he did not have a schematic drawing for the servers.
19   4
       The primary distinction being the Amsterdam servers also hosted the Payment Processing
     Island (“PPI”) governing credit card transactions of Backpage users. The PPI was not
20   controlled or designed by DesertNet. (Doc. 789 at 66:18-25.) Thus, specific information
     regarding a payment, “like the ad price or date and timestamps or transactional approval
21   data” was not stored on databases controlled by DesertNet, but on the PPI. (Id. at 68:12-
     20.) “Some very basic rudimentary information, such as a real generic invoice just for
22   statistic purposes that would be on the DesertNet managed Backpage database, but the
     accounting information would be on the PPI.” (Id.)
23   5
       In distinguishing between the two primary options for a system shutdown, Special Agent
     Cullen described a soft shutdown as a normal shutdown of a computer where running
24   programs gradually close, files being written can finish, and data is unharmed. (Doc. 789
     at 22:25-23:1 (“it does that as the best way to preserve the file system from being
25   corrupted.”)). On the other hand, he likened a hard shutdown to “yanking the power cord
     out.” (Id. at 23:2-3.)
26   6
       Special Agent Cullen’s testimony demonstrates that the manner of seizure was motivated
     by a prioritization of data integrity over all else. (Doc. 789 at 28:10-15) (“it’s kind of like
27   a continuum of maximum evidence preservation on this side versus, in your example,
     convenience on this side. They are really at odds with each other and you have to try to
28   balance the needs of everyone involved in preserving the evidence and getting the evidence
     out of those systems.”)).

                                                  -4-
     Case 2:18-cr-00422-SMB Document 839 Filed 01/07/20 Page 5 of 16



 1   (Id. at 86:24-25, 87:1-4.)
 2          Since seizing the Tucson servers, the Government has also seized Backpage’s
 3   Dallas and Amsterdam servers.7 The FBI transferred servers from these locations to various
 4   Special Agents for forensic examination—including Special Agent Matthew Frost—for
 5   processing, analysis, and production of discovery [production] pertinent to this case. (Id.
 6   at 158:12-18.) Special Agent Frost was called in because he has experience working with
 7   Linux/Unix systems.      Frost made forensic images—exact, verified copies used for
 8   investigation—of Backpage’s hard drives and databases, and provided them to Defendants.
 9   (Id. at 159: 10-11.) Special Agent Frost constantly engaged Gerken throughout this process
10   to improve his understanding of Backpage’s servers. (Id. at 219:14-16.)
11             c. Procedural Background
12          At a September 13, 2019 hearing set to address a variety of discovery disputes,
13   Defendants argued the Government’s discovery was not reasonably usable by comparing
14   Exhibit J—raw Backpage ad data organized in a large spreadsheet—with Exhibit K—the
15   administrator view of a Backpage ad from the fully-functional website referred to as an
16   “object editor”—to demonstrate the inadequacy of the Government’s discovery. (Doc. 761
17   at 32:1-19.) Repeating an argument from their Motion, Defendants proffered Exhibit J
18   demonstrated the manifest issues with the Government’s disclosure. Represented as the
19   Government’s disclosure of imaged data for a single Backpage ad, Defendants showed the
20   Court a “series of spreadsheets, containing more than 500 data fields and cross-references
21   to information and images contained in other files.” (Mot. at 6.) Given the divergent,
22   intransigent positions of both parties,8 the Court ordered an evidentiary hearing to
23   determine the form and functionality of the Governments disclosure. (See Doc. 761 at 32-
24   47.)
25
     7
       Transferring the Amsterdam servers from Dutch authorities to the FBI through the Mutual
26   Legal Assistance Treaty (“MLAT”) process is ongoing. (Doc. 643-5 at 3.)
     8
       Compare Doc. 761 at 35:19-25 (characterizing the Government’s disclosure as “just
27   completely useless. It’s incomplete. It’s broken. There is nothing we can do with it.”) with
     id. at 39:7-10 (“The bottom line is if that information was available at the time the website
28   was seized and shut down, we’ve given that information to [Defendants in] the exact same
     format that we have it.”).

                                                 -5-
     Case 2:18-cr-00422-SMB Document 839 Filed 01/07/20 Page 6 of 16



 1            Three days of evidentiary hearings followed. (See Doc. 789, “Oct. 3 Hearing”; Doc.
 2   800, “Oct. 25th Hearing”; Doc. 832, “Dec. 2 Hearing.”) Both parties’ witnesses broadly
 3   testified concerning the seizures of the Backpage servers, how they operated, the
 4   Government’s form of disclosure, and alternative forms of disclosure.
 5      II.      LEGAL STANDARD
 6            Federal Rule of Criminal Procedure 16(a) governs discovery in criminal cases. Fed.
 7   R. Crim. P. 16; see also United States v. Armstrong, 517 U.S. 456, 461 (1996). Upon a
 8   defendant’s request, the Rule requires the government to make available documents and
 9   other materials “within the government’s possession, custody, or control” that are either
10   “material to preparing the defense,” or that the government intends to use in its case-in-
11   chief. Fed. R. Crim. P. 16(a)(1)(E)(i); see also United States v. Clegg, 740 F.2d 16, 18 (9th
12   Cir. 1984). “A defendant needn’t spell out his theory of the case” to obtain discovery under
13   Rule 16. United States v. Hernandez-Meza, 720 F.3d 760, 768 (9th Cir. 2013). “The test is
14   not whether the discovery is admissible at trial, but whether the discovery may assist [the
15   defendant] in formulating a defense.” United States v. Soto-Zuniga, 837 F.3d 992, 1003
16   (9th Cir. 1992). Admittedly, “materiality is a low threshold,” Hernandez-Meza, 720 F.3d
17   768, but requires more than conclusory statements attesting to materiality or general
18   descriptions of the materials sought. United States v. Cadet, 727 F.2d 1453, 1468 (9th Cir.
19   1984) (holding a district court abused its discretion by granting discovery due to defendants
20   “wholly conclusory showing and the great breadth of the discovery request”); see also
21   United States v. Marshall, 532 F.2d 1279, 1285 (9th Cir. 1976) (“Such ‘general
22   descriptions of the materials sought and conclusory arguments as to their materiality have
23   been rejected repeatedly as insufficient under Rule 16(b).’”) (quoting United States v. Ross,
24   511 F.2d 757, 763 (5th Cir. 1975) (emphasis added).
25            Rule 16’s disclosure requirements are broad, not limitless. Rule 16 confines the
26   Government’s duty to disclosure of information “material to the preparation of the
27   defendant’s defense or . . . intended for use by the government as evidence in chief at the
28   trial, or were obtained from or belong to the defendant.” Fed. R. Crim. P. 16(a)(1)(C). In


                                                 -6-
     Case 2:18-cr-00422-SMB Document 839 Filed 01/07/20 Page 7 of 16



 1   the context of Rule 16, “the defendants defense means the defendant’s response to the
 2   Government’s case in chief,” limiting the Government’s duties to disclose only that
 3   information “which refute[s] the Government’s arguments that the defendant committed
 4   the crime charged.” See Armstrong, 517 U.S. at 462 (rejecting that “the concept of a
 5   ‘defense’ includes any claim that is a ‘sword,’ challenging the prosecution’s conduct of the
 6   case” applies to Rule 16) (citing Fed. R. Crim. P. 16(a)(1)(C)).
 7          Additionally, the government has a duty to disclose exculpatory and impeachment
 8   evidence, including evidence “known only to police investigators and not to the
 9   prosecutor.”; Strickler v. Greene, 527 U.S. 263, 281 (1999); see also Brady v. Maryland,
10   373 U.S. 83, 87 (1963); Giglio v. United States, 405 U.S. 150, 154 (1972). But Brady does
11   not require the government to create exculpatory evidence that does not exist. United States
12   v. Monroe, 943 F.2d 1007, 1011-12 n.2 (9th Cir. 1991) (citing United States v.
13   Sukumolachan, 610 F.2d 685, 687 (9th Cir. 1980). “While the prosecution must disclose
14   any [Brady] information within the possession or control of law enforcement personnel, it
15   has not duty to volunteer information that it does not possess or of which it is unaware.”
16   United States v. Hsieh Hui Mei Chen, 754 F.2d 817, 824 (9th Cir.), cert. denied, 471 U.S.
17   1139, 105 S.Ct. 2684, 86 L.Ed.2d 701 (1985); see also United States v. Gray, 648 F.3d
18   562, 567 (7th Cir. 2011) (considering defendant’s argument that “the government should .
19   . . create and run programs to extract data from its database that would be useful to the
20   defense” as a “non-starter” because “[i]t implies that the state has a duty not merely to
21   disclose but also create truthful exculpatory evidence.”) (internal quotation marks and
22   citations omitted).
23          Regarding electronically stored information (“ESI”), the 2012 Administrative
24   Office of the U.S. Courts report entitled “Recommendations for Electronically Stored
25   Information (ESI) Discovery Production in Federal Criminal Cases” (“ESI Protocol”)
26   provides guidance. In relevant part, the ESI protocol recommends that (1) after conferral,
27   “any format selected for producing discovery should maintain the ESI’s integrity, allow
28   for reasonable usability, and reasonably limit costs, and, if possible, conform to industry


                                                -7-
     Case 2:18-cr-00422-SMB Document 839 Filed 01/07/20 Page 8 of 16



 1   standards for the format; and that (2) “[w]hen producing ESI discovery, a party should not
 2   be required to take on substantial additional processing or formatting conversion costs and
 3   burdens beyond what the party has already done or would do for its own case preparation
 4   or discovery production.” ESI Protocol, Introduction at 1-2 (summarizing Principles 4 and
 5   5). “ESI discovery should be done in a manner to facilitate electronic search, retrieval,
 6   sorting, and management of discovery information,” ESI Protocol, Recommendations at 4,
 7   and, relevant here, “for complex ESI productions, each party should involve individuals
 8   with sufficient technical knowledge and experience to understand, communicate about, and
 9   plan for the orderly exchange of ESI discovery.” ESI Protocol, Recommendations at 2.
10      III.    DISCUSSION
11          At core, Defendants demand the Government revive Backpage.com, albeit in “read-
12   only” form. (Doc. 643-13 at 2.) Defendants “ask the Court to compel the government to
13   provide . . . access to Backpage’s systems, servers, databases, and data, functioning as they
14   did at the time of their seizure, or, alternatively, to recreate the databases and systems to
15   allow functional access to the data and information as it existed at the time of the
16   government’s seizures.” (Mot. at 7.) Defendants characterize the Government’s disclosures
17   to date as little more than “just a pile of disconnected data.” (Mot. at 6.) Their expert, Tami
18   Loehrs, likens the Government’s discovery to “buying a large piece of unassembled
19   furniture but realizing you don’t have all the parts, or the instructions on how to build it, or
20   pictures of the final product, or the specialty tools required for the proprietary hardware to
21   put it all together.” (Reply, Exh. A at 8.) Defendants characterizations are unsupported by
22   the nearly fourteen hours of testimony from the fact and expert witnesses of both parties.
23   That testimony established the Government’s discovery is sufficient in scope and satisfies
24   Defendants request for Backpage.com data in a “functional and operation format,” just not
25   the format they prefer. As explained below, given the demonstrable functionality of the
26   Government’s discovery at this point, Defendants fail to establish the need for a “read-
27   only” version of Backpage.com, much less justify the significant cost and delay fulfilling
28   their request would incur.


                                                  -8-
     Case 2:18-cr-00422-SMB Document 839 Filed 01/07/20 Page 9 of 16



 1              a. Evidentiary Hearing Findings
 2                      i. Data Integrity and Functionality
 3          At the outset, the evidentiary hearings establish the Government has provided
 4   discovery in a reasonably usable format. DesertNet CTO Will Gerken described three
 5   primary options for disclosure of Backpage data: (1) disclosure of raw data for manual
 6   querying; (2) a “read-only” version of Backpage.com; and (3) a fully-functioning
 7   Backpage.com. (Doc. 789 at 79-80.) As Gerken himself attested, a fully-functioning
 8   Backpage.com may be impossible to reconstitute at this point. (See id. at 119:17-20)
 9   Creating a read-only Backpage.com, as discussed below, is costly, time-consuming, and of
10   questionable functional value compared with a manual query system. (Id. at 120-124.)
11          Thus, the Government inadvertently ended up with option one and furnished
12   Defendants with forensic images of the Backpage hard drives, specifically the drives that
13   comprised Backpage’s master database server and image servers. Using these servers,
14   Defendants undeniably have access to all the data on Backpage.com at the time of seizure.9
15   Recognizing that accessing the data from the forensic images takes some specific
16   knowledge—familiarity with FreeBSD, the jails system, and the ZFS file system—the
17   Government offered Defendants a shortcut and provided copies of each specific database
18   in the Backpage servers. (Id. at 80-81.) Thus, to present the data in a readily digestible
19   format, an expert retained by Defendants need only have familiarity with the ZFS file
20   system and be conversant in SQL, the language used to query the databases. (Id. at 81-82.)
21   Crucially, the data is identical in all three options.10 (Id. at 80:4-14.)
22           The Government’s disclosure is manifestly functional. Agent Frost demonstrated
23   the effectiveness of the manual query format using multiple databases to search for terms
24   relevant to the SI’s charges during the evidentiary hearings. The examined databases
25
26   9
        This does not include all historical versions of an individual Backpage ad. Because
     Backpage did not use “versioning” and only saved the most updated version of an ad, the
27   data only shows ads in the state they were seized. (Doc. 789 at 72:10-19 (Gerken), 87:20-
     25 (Frost)).
28   10
        Gerkin agreed with the Government identification of convenience as the main difference
     between a read-only and manual query format. (Doc. 789 at 80.)

                                                   -9-
     Case 2:18-cr-00422-SMB Document 839 Filed 01/07/20 Page 10 of 16



 1   contained the universe of Backpage data in a searchable spreadsheet. (Id. at 193-196.)11
 2   Among other things, Frost could search the data table by user identification number and
 3   type of ad. He filtered the data for ads subject to moderation and ads Backpage flagged as
 4   reported to the National Center for Missing and Exploited Children (“NCMEC”). Frost
 5   demonstrated a search for total number of ads in a marketplace of any type. Specifically,
 6   he determined that 88 percent of advertisements in the D.C. marketplace were adult-related.
 7   (Doc. 800 at 43:8-10.)      The Government assisted Defendants in understanding and
 8   analyzing the provided server data. Using these lessons, Defendants can easily access and
 9   analyze all the data on Backpage.com at the time of the seizure. (See Doc 789 at 200:3-10.)
10   The tools required are open source, publicly available and free to download. (Id.)
11                    ii. Additional Findings
12          In some regards, Defendants appear to preference form over function. As an
13   investigatory tool, the Government’s current format of discovery, relying on manual
14   querying of the databases themselves, seems superior to the “read-only” version of
15   Backpage Defendants request. Although the “read-only” version, admittedly, “looks
16   prettier,” a manual query of the databases offers functional benefits that increase
17   Defendant’s ability to rebut the SI’s allegations. For instance, unlike a “read-only” version
18   of Backpage where a search is restricted to a single marketplace database, the
19   Government’s current form of discovery allows Defendants to search across all
20   marketplace databases in a single query. (Doc. 800 at 42-43.) So, when searching for ads
21   reported to NCMEC, Defendants could “create a script” to search across all Backpage
22   while the a read-only or fully-functioning version of Backpage.com was not programmed
23   with a specific query to compile and tally each Backpage ad reported to NCMEC, such a
24   search can be conducted with relative ease when manually querying the databases. (See id.
25   at 42:12-25.) Although the user interface “wouldn’t look like a Web page,” it presents more
26   information, allows for more effective investigation and more flexible searches presented
27
     11
        Among over 91 searchable data fields, the spreadsheet included phone numbers, white
28   list, header, title, ad, ad body, associated images, region, price, IP address, email address,
     user identification number and invoice information. (Doc 800 at 193-96.)

                                                 - 10 -
     Case 2:18-cr-00422-SMB Document 839 Filed 01/07/20 Page 11 of 16



 1   in a digestible form. (Doc. 789 at 79:13.)
 2          Further, the additional cost and necessary delay required to create a “read-only”
 3   version of Backpage.com weighs against granting the Motion. In outlining the numerous
 4   challenges of creating a “read-only” version of Backpage at this point,12 Will Gerken
 5   estimated that returning Backpage.com to read-only function would take “a couple of
 6   months” minimum, “at least a couple of people during that time”, and cost “somewhere
 7   between $30,000 and $50,000.” (Doc 789 at 123:5-10.) Especially when, as here, the
 8   functional gains of a “read-only” version are marginal (at best), costly, and substantially
 9   slow the progress of litigation, Defendants justification stands on shaky ground.
10          Lastly, the ESI Protocol also supports denying the Motion. “[A]ny format selected
11   for producing discovery should maintain the ESI’s integrity, allow for reasonable usability,
12   and reasonably limit costs, and, if possible, conform to industry standards for the format.”
13   See ESI Protocol, Introduction at 1-2. Testifying experts clearly established that while the
14   form of the Government’s disclosure is changed, the data is identical. (See Doc. 789 at
15   80:4-11 (Gerken), 225:5-8 (Frost)). The usability of the disclosures was manifestly
16   reasonable as Agent Frost’s demonstration of manual queries using SQL proved. Not only
17   was Agent Frost able to locate the underlying data from ads that supported specific counts
18   in the SI, he was also able to filter for specific data points—like ads reported to NCMEC—
19   that Defendants represent as important to their defense. (See Doc. 800 at 307:12-18, 320-
20   28.) As discussed above, the current form of disclosure offers some investigative
21   capabilities beyond what even a fully-functional Backpage.com allowed. The
22   Government’s current form of disclosure limits costs significantly. All the software needed
23   to interpret and analyze the disclosed Backpage databases and forensic images is open
24   source and readily available for free download. Although Defendants will likely incur some
25   cost to retain a competent expert conversant in SQL, this cost is minimal and pales
26
27   12
       Amongst others, Gerken highlighted the lack of a schematic drawing of the original
     Backpage system, (Doc. 789 at 87:1-4), and setting up GYRO, an additional programming
28   application language that allows the “same design templates [to] function as they did
     before.” (Id. at 84:20-23.)

                                                  - 11 -
     Case 2:18-cr-00422-SMB Document 839 Filed 01/07/20 Page 12 of 16



 1   comparison to the alternative.13 Further, the Government’s disclosures comply with
 2   industry standards. The Government used industry-standard, open-source forensic tools to
 3   create forensic images, reproduce databases and provide the imaged hard drives to
 4   Defendants in industry-standard E01 format.14 While Defendants may believe the “read-
 5   only” form benefits the presentation of their case to a jury, that form is available to neither
 6   party. See ESI Protocol, Introduction at 2 (“[w]hen producing ESI discovery, a party should
 7   not be required to take on substantial additional processing or formatting conversion costs
 8   and burdens beyond what the party has already done or would do for its own case
 9   preparation or discovery preparation.”). Without more, the Court will not order the
10   Government to provide discovery at significant expense merely to suit Defendants
11   preference.
12                    iii.        Defendants Expert Tami Loehrs
13          Ms. Tami Loehrs testified as computer forensics expert on Defendants behalf.
14   Loehrs testimony at the second evidentiary hearing, if credible, placed the Government’s
15   disclosures in a highly-suspect light. Loehrs painted a picture of an incompetent
16   Government operation where key evidence was handed over in paper sacks and access to
17   discovery was severely restricted. (Doc. 800 at 390, 388-89.) She insisted the
18   Government’s forensic tools were non-standard and much of the discovery produced was
19   unverifiable “garbage.” (Doc. 800 at 434:22-23.) The veracity of these representations,
20   and Loehrs credibility, did not survive the third evidentiary hearing.
21          After Loehrs initial testimony at the October 2nd hearing, the Government offered
22   to advise and assist Defendants with any technical difficulties. Agent Frost then met with
23   Loehrs and select defense counsel in a recorded tutorial on November 19, 2019 to address
24   13
        Retaining an adequate expert in place of Ms. Loehrs who lacks expertise in many
     requisite areas pertinent to this case may have no net cost increase.
25   14
        E01 is a format called EnCase format, a standard forensic copy format. (Doc. 789 at 30
     (Agent Cullen); Doc. 800 at 140 (Loehrs)). Despite conceding E01 was an industry
26   standard format and later acknowledging the Government-provided drives in E01, Ms.
     Loehrs maintained the Government did not provide data in industry standard format during
27   the hearing. Ms. Loehrs initially failed to figure out how to access the data and then
     testified the imaged drives held no data, only to be clearly disproven by the Government.
28   In light of these blatant errors, the Court accords Ms. Loehrs representations little
     credibility.

                                                 - 12 -
     Case 2:18-cr-00422-SMB Document 839 Filed 01/07/20 Page 13 of 16



 1   the technological issues informing Loehrs initial testimony. (Doc. 815-1.) At the third
 2   hearing, the Government questioned Loehrs and recounted for the Court the steps required
 3   to examine the Backpage server data. The Government identified three steps: (1) whether
 4   the drive was readable; (2) whether the readable drive contained E01 forensic files that
 5   could be pulled into forensic software; and (3) accessing the Backpage server data. Despite
 6   previously testifying that the very same Backpage drives the Government provided “just
 7   show as garbage,” (Doc. 800 at 139:21-23), Loehrs conceded that, after Agent Frosts
 8   November 19 tutorial, the answer at each stage was “yes.” (Doc. 832 at 16-17.) The
 9   contradictions continued. Loehrs admitted the forensic images were readable, (contra Doc.
10   800 at 424.) She conceded her previous testimony that the Government’s E01 files were
11   “not a valid file” and something “that no forensic tool will open no matter how hard you
12   try” was incorrect. (Compare Doc. 800 at 141:16-17 with Doc. 832 at 20:4-20.)
13          The Government exposed that Loehrs difficulties in accessing the Backpage drives
14   were largely self-inflicted. Instead of a Linux-based system, Loehrs used a Windows
15   operating system incapable of interpreting the Backpage drives correctly. Only when Agent
16   Frost conducted a step-by-step tutorial15 for Defendants did Loehrs acknowledge that “I
17   totally understand that Windows doesn’t interpret these [drives] correctly.” (Doc. 832 at
18   16:15-18.) The Government downloaded Paladin 7, a free, Linux-based forensic tool, to
19   allow her to access the drives on her Windows computer. Loehrs was unaware Paladin 7
20   existed. (Id.) As discussed in detail above, the Backpage servers used a ZFS file system
21   and configured into ZPools. Loehrs has no experience with either. (Id. at 17.) The software
22   employed by the Backpage servers—a FreeBSD operating system, jails, a ZFS file
23   system—was readily available and known by Defendants as of February of 201816 at the
24   latest. Loehrs herself met Agent Frost and viewed the Backpage servers during an on-site
25   visit at the FBI facility in Pocatello, Idaho in April. (See Doc. 800 at 424:1-2.) Yet, Loehrs
26   15
        The Declaration of Special Agent Matthew Frost, (Doc. 815-1), outlines the history of
     this meeting in detail.
27   16
        In a February 2019 call, Agent Frost advised Defendants of the specific expertise
     required to properly analyze the Backpage servers, specifically commenting that because
28   he “also already extracted the databases” familiarity with the ZFS file system was required.
     (Doc. 789 at 160-61).

                                                 - 13 -
     Case 2:18-cr-00422-SMB Document 839 Filed 01/07/20 Page 14 of 16



 1   lacked basic knowledge about the Backpage systems until the first evidentiary hearing on
 2   October 2, 2019. (Id. at 382:10-12.) The Court is perplexed by Loehrs failure to even
 3   attempt to apprise herself of basic information directly bearing on her testimony despite
 4   ample opportunity. (See id. at 421, 423-24.) Whether a product of poor communication
 5   between Loehrs and Defendants’ counsels or Loehrs own willful ignorance or
 6   incompetence, her testimony worked to Defendants disadvantage. Loehrs representations
 7   were internally inconsistent and contradicted by both Will Gerken and Government
 8   demonstrations before the Court and in a recorded tutorial the Government conducted for
 9   Defendants benefit. This Court agrees with many prior courts that Ms. Loehrs “provided
10   little, if any, credible or reliable testimony to support her expert opinions in this case.” U.S.
11   v. Thomas, 5:12-cr-37, 44, 97, 2013 WL 6000484 at *16 (D. Vt. Nov. 8, 2013); see also
12   United States v. Pirosko, 787 F.3d 358, 367 (6th Cir. 2015) (agreeing with the Thomas
13   court and noting Loehrs retractions of testimony on cross-examination); United States v.
14   Certantes-Perez, EP-12-CR-217-KC, 2012 WL 6155914 at *6 (W.D. Tex. Dec. 11, 2012)
15   (finding Loehrs conclusions “imprecise, misleading, and similar to expert testimony . . .
16   properly excluded” in prior cases).
17              b. Defendants Remaining Arguments
18          More specifically, Defendants present five independent grounds justifying their
19   request for a fully-functional Backpage.com. (See generally Motion.) That is,
20   Backpage.com must be necessarily reconstituted to: (1) adequately defend against
21   Backpage’s alleged moderation practices; (2) fully investigate and respond to the fifty
22   alleged victim ads referenced in the Superseding Indictment; (3) defend against the
23   Government’s general characterization of Backpage.com; (4) identify ads posted through
24   aggregation; and lastly, (5), to rebut allegations that Backpage ads show a “reciprocal link
25   agreement” with TheExoticReview.com (“TER”), a prostitution website where “johns”
26   could rate escorts. As discussed previously, a flawed premise underlies each justification—
27   that the Government’s current discovery is not reasonably usable and restoring
28   Backpage.com to “read-only” form is required to allow Defendants to meaningfully


                                                  - 14 -
     Case 2:18-cr-00422-SMB Document 839 Filed 01/07/20 Page 15 of 16



 1   address the SI’s allegations. Satisfied by the reasonable usability of the Government’s
 2   discovery, the Court briefly addresses Defendants specific justifications in turn.
 3          First, Defendants believe access to Backpage’s actual databases will reveal
 4   exculpatory moderations practices17 at odds with the Government’s allegations. That is,
 5   restoring Backpage.com to full-functioning will show Defendants moderation practices
 6   impeded rather than facilitated, the advertisement of prostitution on Backpage. (See Mot.
 7   at 10.)   Fortunately for Defendants, the Governments current manner of disclosure
 8   facilitates their search for exculpatory moderation practices. As discussed above, Agent
 9   Frost demonstrated step-by-step how Defendants can manually query all Backpage ads
10   categorized as “adult” and filter for any moderation flags, edits, or changes. (Doc 800 at
11   329-31.) Combined with the earlier hot document production, (See Resp. at 11), the
12   Government’s disclosures meet their Rule 16 obligations. Second, Defendants believe
13   access to a functioning Backpage is necessary to fully investigate and defend against the
14   fifty ads referenced by the SI. Defendants concerns here are unfounded. The Government
15   disclosures demonstrably allow for the investigative functionality they desire. (See Mot. at
16   11-12.) Third, Defendants request a functioning Backpage to “show comparative and
17   analytic information about the Backpage.com website and its practices as a whole.” (Mot.
18   at 13.) The manual query format demonstrated multiple times in detail clearly provides
19   Defendants requested capabilities. Defendants remaining justifications—to identify ads
20   posted using Backpage aggregation practices and ads demonstrating a reciprocal link
21   agreement with TER—are moot. Defendants possess all the ad data held on Backpage
22   servers at the time of seizure. They are further aware of cost-free, effective tools to analyze
23   that data for evidence of aggregation or links to TER. And, as mentioned previously,
24   Backpage did not use versioning. Thus, Defendants cannot expect to find all historical
25   versions of an ad modified with Backpage aggregation practices that “occurred only in the
26   17
        The moderation practices at issue refer to Backpage policies theoretically designed to
     flag and, at times, remove inappropriate content from Backpage ads. The SI alleges that,
27   rather than filtering out prostitution-related content, the moderation strategies assisted
     Defendants in concealing the true nature of the ads. (See SI at ⁋⁋11, 68, 100-01.)
28   Specifically, the SI points to emails and internal documents already provided to Defendants
     in discovery to support these allegations. (See Resp. at 11-14.)

                                                 - 15 -
     Case 2:18-cr-00422-SMB Document 839 Filed 01/07/20 Page 16 of 16



 1   early years of Backpage.com” if later deleted, even on a fully-functional Backpage.
 2      IV.      CONCLUSION
 3            Accordingly,
 4
              IT IS ORDERED Defendants Motion to Compel Discovery is DENIED. (Doc.
 5
     643.)
 6
              Dated this 7th day of January, 2020.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 16 -
